DETAILED ACTION

This communication is in response to Application No. 16/673,811filed on 11/4/2019. Claims 1-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 /15/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fructuoso et al. (hereinafter Fructuoso)(US 2014/0236598) in view of Cheah (US 2006/0027648).
Regarding claims 1 and 10, Fructuoso teaches as follows:

receive a request to share a first voice profile corresponding to a first user account associated with a first device, with a second device associated with a second user account (providing the voice profile to at least one client device associated with the one or more other users.  For example, user A may create a voice profile, specify user B in the authorization profile of the voice profile, and thereby share the voice profile with user B. By sharing the voice profile with user B, the voice profile may be provided by user A's mobile device or by another computing device (e.g., via a cloud-based computing system) to one or more computing devices associated with user B, see, paragraph [0023]), the second device being voice-enabled (a client device may include a microphone configured to receive voice commands from a user, see, paragraph [0034]), the first voice profile being stored on a first data store associated with the first user account (user A (and a client device associated with user A) may request access to a voice profile associated with user B. The computing device 200 may then access the reference data 216 (equivalent to applicant’s first data store storing first user voice profile) and send/share the voice profile of user B to the client device of user A, see, paragraph [0047] and figure 2); and

Fructuoso further teaches the communication interface (302 in figure 3) maintaining and managing data received by the client device (see, paragraph [0051] and figure 3) and the communication link (312 in figure 3) interconnecting all components within the client device.
 Therefore, the client device inherently acknowledges that the received voice profile is stored in data storage because the data storage is linked together by the communication link.   
Fructuoso does not explicitly teach of sending an update notification.
Cheah teaches as follows:
The server system could merely send an update notification to the client-application of the local machine that there are updated profiles to be delivered. This approach allows the user to decide if and when the updated user profiles are to be sent (see, paragraph [0142] and figure 17).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fructuoso with Cheah to include for a 
Regarding claims 2 and 11, Fructuoso teaches as follows:
User A (and a client device associated with user A) may request access to a voice profile associated with user B. The computing device 200 may then access the 
reference data 216 and send/share the voice profile of user B to the client device of user A (see, paragraph [0047]).
	The Examiner interpreted the claimed reference as any address or identification to uniquely identify a voice profiles among multiple of voice profiles.
	Therefore, Fructuoso inherently teaches of uniquely identifying a voice profile for particular user.
Regarding claims 3, 12, 18, and 23, Fructuoso teaches as follows:
Wherein receiving the request is based on user input received at the first device, the user input authorizing the server to share the first voice profile with the second device (the computing device 200 may be configured to access the reference data 216 upon receiving an input from a user of the computing device 200 or an input from another computing device, see, paragraph [0047]).
Regarding claims 4, 13, and 24, Fructuoso teaches as follows:
Wherein the second data store further stores a second voice profile corresponding to the second user account (the client device 300 may receive a shared voice profile from another client device and may subsequently store the voice profile in data storage 310 (equivalent to applicant’s second data store), see, paragraph [0057]).
Regarding claims 5, 19, and 25, Fructuoso teaches as follows:

Therefore the data storage (equivalent to applicant’s second data store) did not include the other voice profile (equivalent to applicant’s first voice profile) before receiving shared voice profile only had voice profile for its own user.
Regarding claims 6, 14, 20, and 26, Fructuoso teaches as follows:
User A may create a voice profile, specify user B in the authorization profile of the voice profile, and thereby share the voice profile with user B (see, paragraph [0023]); and
the other users may transmit a request to a server and the server may then send the voice profile to the other users and/or enable the other users to download the voice profile from the server (see, paragraph [0080]).
Therefore, each client device stores own voice profile and received voice profile in their data storage.
Regarding claims 9 and 29, Fructuoso teaches as follows:
The components are shown and described as part of one example client device 300. The client device 300 may be a smartphone, laptop computer, email/messaging device, tablet computer, personal computer, video camera, home appliance (e.g., television, toaster, etc.), wearable computing device, or some other type of device that may be configured to perform the functions described herein (see, paragraph [0049] and figure 3).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fructuoso with Cheah to include the home account in order to efficiently manage multiple home appliances together under the same account.
Regarding claim 17, Fructuoso in view of teaches similar limitations as presented above in the rejection regarding claim 1. Fructuoso further reaches as follows:
Code to receive, from the second device, a request for the first voice profile; and code to transmit the first voice profile to the second device responsive to the request for the first voice profile (the authorization profile may enable the other users to access the voice profile of the given user, provided that the other users are identified in the authorization profile of the voice profile.  Further, the other users may transmit a request to a server and the server may then send the voice profile to the other users and/or enable the other users to download the voice profile from the server, see, paragraph [0080]).
Cheah also teaches of sending an update notification to local machine user as presented above (see, paragraph [0142]).
Therefore, it is rejected for similar reason as presented above in the rejection regarding claims 1 and 10.
Regarding claim 21, the limitations are similar to the limitations of claim 1.  The claimed device is equivalent to the second device of claim 1 and the claimed second 
Regarding claim 22, Fructuoso teaches as follows:
The other users may transmit a request to a server and the server may then send the voice profile to the other users and/or enable the other users to download the voice profile from the server (see, paragraph [0080]).
Therefore, the other user requesting the voice profile is inherently notified that the voice profile is available for the other user to download to share.

Claims 7, 8, 15, 16, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fructuoso et al. (hereinafter Fructuoso)(US 2014/0236598) in view of Cheah (US 2006/0027648), and further in view of Stottlemyer (US 2016/0269524).
Regarding claims 7, 15, and 27, Fructuoso in view of Cheah teaches all limitations as presented above except for calculating confidence score based on the voice profile.
Stottlemyer teaches as follows:
Receiving, by the second device, a voice request from a user (at operation 606, the vehicle 102 receives voice input 202.  In an example, a user of a mobile device 152 may speak the voice input 202, and the voice interface 134 of the computing platform 104 may receive an electrical signal of the spoken audio received via the microphone 116, see, paragraph [0057] and figure 6); and
calculating confidence score based on the voice request and the voice profile (using the information of the voice profiles 174, the voice interface 134 may match those 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fructuoso in view of Cheah with Stottlemyer to include determining match between the voice input and the voice profiles as taught by Stottlemyer in order to efficiently determine a user requesting a voice command based on the voice profiles.
Regarding claims 8 and 28, Stottlemyer teaches as follows:
Determining, by the second device and based on the first and second confidence scores, that the voice request is associated with the first user account (at operation 610, the vehicle 102 identifies the mobile device 152 of the identified speaker.  For example, the mobile device 152 may be identified as the device associated with the same unique identifier as the matching voice profile 174, see, paragraph [0059] and figure 6); and 
providing, by the second device and based on the determining, a response to the voice request based on content that corresponds to the first user account (at operation 614, the vehicle 102 processes the voice command 204 in the context of the identified mobile device 152, see, paragraph [0061] and figure 6).
Therefore, they are rejected for similar reason as presented above.
Regarding claim 16, Fructuoso teaches as follows:
smartphone, laptop computer, email/messaging device, tablet computer, personal computer, video camera, home appliance (e.g., television, toaster, etc.), wearable computing device, or some other type of device that may be configured to perform the functions described herein (see, paragraph [0049] and figure 3).
Therefore the user of the smartphone is inherently identifiable by a unique identifier such as cellular phone number.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fructuoso in view of Cheah and Stottlemyer to include the home account in order to efficiently manage multiple home appliances together under the same account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 25, 2021